Case 1:15-cv-07433-LAP Document 1223 Filed 07/23/21 Page 1of1
Case 1:15-cv-07433-LAP Document 1222 Filed 07/22/21 Page i of1

ae oe ° Haddon, Morgan and Foreman, p.c
wo Laura A. Menninger

HADDON ~~ 150 East 10th Avenue
UM o'R GAN. Denver, Colorado 80203
ere : PH 303.831.7364 Fx 303.832.2628
Ne x PR x M AN a www. hmflaw,com

rca LMenninger@hmflaw.com

July 22, 2021

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Giuffre v. Maxwell, No. 15 Civ. 7433 (LAP)

Joint Request for One Week Extension of Time to File Proposed Streamlining
Measures to the Unsealing Process

Dear Judge Preska:

The parties jointly request a one week extension of time within which to file a letter
regarding streamlining the unsealing process, to and including July 28, 2021.

During the July 1 hearing, you asked that the parties meet and confer and submit to
the Court proposed measures to streamline the unsealing process. You proposed that the
parties file something within approximately three weeks. Due to scheduling conflicts, counsel
are unable to schedule the conferral until Monday July 26",

Wherefore, counsel hereby respectfully and jointly request that the Court extend the
period for the submission to and including July 28, 2021.

 

    
 

ati"

80 Tal de

EPPA A, PRESKA a fe CR,
UNLTED STATES DISTRICT JYDGH
23) 21

CC: Counsel of Record via ECF

Respectfully submitted,

Laura A. Menninger

* ths

 

 
